Citation Nr: 1644100	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to an initial compensable rating for a left foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. N., Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from March 1986 to October 2006.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2015 and March 2016, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.  

While last in Remand status, the AOJ afforded the Veteran VA examinations, including of the back, the results of which raise a claim of entitlement to an increase in the Veteran's service-connected back disability.  The Board refers this claim to the AOJ for appropriate action.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claim of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision, below, and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's right knee disability involves patellofemoral pain syndrome and chondromalacia and manifests as pain, including on flexion, repetitive motion and weightbearing, swelling, minimal limitation of flexion, lack of endurance and disturbance of locomotion, not increased on repetitive use or during flare-ups, grinding on extension, and crepitus.   


2.  The Veteran's left knee disability involves patellofemoral pain syndrome and chondromalacia and manifests as pain, including on flexion and weightbearing, swelling, minimal limitation of flexion, lack of endurance and disturbance of locomotion, not increased on repetitive use or during flare-ups, and crepitus.   

3.  The Veteran's left foot disability involves arthritis, a hallux valgus deformity and a calcaneal spur, necessitates the use of custom inserts and special shoes, and manifests as severe corns and calluses and functionally impairing pain.    

4.  The rating criteria adequately describe the level of severity and symptomatology of the Veteran's right and left knee and left foot disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 20 percent for a right knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5260, 5261 (2015). 

2.  The criteria for entitlement to an initial rating of 20 percent for a left knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5257, 5258, 5260, 5261 (2015). 

3.  The criteria for entitlement to an initial 10 percent rating for a left foot disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5280, 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records VA should obtain on his behalf, or that the most recent examinations he underwent during the course of this appeal are inadequate to decide these claims.  No further notification or assistance is thus necessary.  

Analysis

The Veteran seeks higher initial ratings for his knee and left foot disabilities.  He asserts the evidence of record supports these claims.  For the reasons explained below, a higher initial rating may be assigned the left foot disability, but not the right or left knee disability.

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45. 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain, however, must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this case, during the course of this appeal, the Veteran's knee and left foot disabilities neither worsened nor improved to such an extent separate ratings should be assigned.  

Schedular

Knees

In a September 2009 written statement, the Veteran claims that he has had numerous problems over the years, including swelling of the hands and knees.  
He has submitted multiple lay statements confirming the existence of knee problems since service.  

According to JTR, a fellow soldier who was stationed aboard a ship from 2001 to 2004 and submitted a statement in August 2009, in service, while doing physical fitness on concrete, the Veteran was in a lot of pain, including affecting his knees.  Despite this pain, however, the Veteran did whatever it took to get the job done.  

According to his spouse, who submitted a statement in September 2009, over the years, she has witnessed the Veteran coming home with swollen hands and knees after working 12 hours or more.  According to his sister-in-law/social worker, and his mother-in-law, both of whom submitted statements in September 2009, the Veteran talked of knee pain that interfered with his ability to sleep and, upon returning from work, displayed his hands and knees, which were swollen. 

KJ, the Veteran's Department Head at two commands, too submitted a statement in September 2009.  Therein, he recalls the Veteran complaining consistently about and seeking treatment for his low back, knees and hands.  He indicates the Veteran had to stand for long periods of time, which might have aggravated his knee and back pain.

AP, Sr., the Veteran's long-term friend, submitted a statement in September 2009 attesting to a decline in the Veteran's health secondary to various ailments.  Therein, he does not specifically discuss the Veteran's knees.

The RO has rated each of the Veteran's knee disabilities, both characterized as patellofemoral pain syndrome, as 10 percent disabling pursuant to DCs 5299-5261, by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" by using the first two digits of that part of the rating schedule most closely identifying the part, or system, of the body involved and adding "99" for the unlisted condition).  The RO based its characterization of the knee disabilities on an initial VA examination report diagnosing patellofemoral pain syndrome and no other knee condition, including arthritis.  The most recent VA examination includes a diagnosis of chondromalacia, bilaterally. 

DC 5261, which governs ratings of limitation of knee or leg extension, provides that a 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Also potentially applicable to this claim are DCs 5260, 5256, 5257 and 5258.  DC 5260, which governs ratings of limitation of knee or leg flexion, provides that a 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.

DC 5258 provides that a 20 percent rating is assignable for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.

DC 5257, which concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, provides that a 10 percent rating is assignable for slight disability.  A 20 percent rating is assignable for moderate disability.  A 30 percent rating is assignable for severe disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Office of General Counsel (OGC) has issued precedent opinions pertinent to claims of entitlement to increased ratings for knee disabilities.  According to these opinions, a claimant who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under DCs 5003 and 5257, respectively, provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOGCPREC 9-98 (August 14, 1998).  Additional disability is shown when a claimant meets the criteria for at least a noncompensable rating under either DC 5260 or 5261, requiring flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6. 

In addition, a claimant who has both limitation of flexion and extension of the same knee must be rated separately under DCs 5260 and 5261, respectively, if a compensable degree of disability as to each is shown.  VAOPGCPREC 9-2004 (September 17, 2004).

Based on these criteria, for the Veteran to be found entitled to a rating in excess of 10 percent, the evidence must show that each knee disability limits his extension to 15 degrees or flexion to 30 degrees, causes ankylosis or moderate recurrent subluxation or lateral instability of the knee, or involves a dislocated semilunar cartilage (meniscus) with frequent episodes of "locking", pain and effusion into the joint.  To be entitled to separate ratings for various symptoms of each knee disability, the evidence must show that the Veteran has arthritis of the knee and instability and/or limitation of extension and flexion.  This, the evidence does not show.

The Veteran first injured his knees during service in 1986, when he fell.  An examiner diagnosed a left knee strain and patellofemoral pain syndrome, placed the Veteran on profile and, a month later, noted that the condition had resolved.  Since then, the Veteran has continued to complain of knee problems.  

During the course of this appeal, the Veteran sought treatment for various medical conditions, including right knee pain (characterized as stable in October 2012, 2014 and 2015), and underwent VA examinations of his knees, but the records of this treatment and the examination reports do not demonstrate motion loss to the extent required for higher initial ratings or any of the other conditions mentioned in the rating criteria.  Instead, they show minimal motion loss due to pain (flexion to 120 degrees with 140 degrees being normal), swelling, grinding and crepitus in the right knee and swelling and crepitus in the left knee due to patellofemoral pain syndrome and chondromalacia, bilaterally.  There is no evidence, including in treatment records, on x-rays, or on VA examinations, of arthritis in either knee.  

During a November 2009 VA examination, the Veteran reported intermittent pain and swelling in the right knee, exacerbated by sports activity, and swelling in the left knee, symptoms that necessitated the use of a brace when engaging in such activity.  The examiner confirmed the pain, noted that the Veteran had limited extension after sporting activity secondary to pain, also noted that he, a chef, had pain after prolonged standing, including at his job for an hour, grinding of the right knee on extension, normal extension, flexion to 120 degrees, and pain on repetitive motion.  The examiner indicated that the Veteran was able to walk between one and three miles, but began experiencing pain after running or playing basketball.  X-rays revealed small bilateral knee joint effusions, but no fractures or dislocations.

In April 2016, during another VA examination, the Veteran reported worsening pain, exacerbated by kneeling, climbing stairs, and prolonged walking and standing, and stiffness; he denied flare-ups of such pain.  The examiner characterized the pain as moderate and noted swelling and the same degree of motion loss as was shown in November 2009, with no additional functional loss on repetitive use.  He also noted pain on flexion and weightbearing, moderate edema around the patella, significant crepitus, a lack of endurance and disturbance of locomotion, and interference with standing.  He indicated that the Veteran had no ankylosis, loss of muscle strength, recurrent subluxation, instability, or any meniscus condition.

In the absence of evidence of limited extension, flexion limited to 30 degrees, ankylosis, recurrent subluxation, lateral instability, a dislocated meniscus, or arthritis, higher initial schedular ratings may not be assigned the Veteran's knee disabilities under any DC noted above.  However, the Board notes that with consideration of the Veteran's lack of endurance, disturbance of locomotion and interference with standing and walking, the disability more nearly approximates the criteria for a 20 percent disability rating for the bilateral knees.  The weight of the evidence does not rise to equipoise, however, that the the criteria for an even higher rating are met.

Left Foot

In a September 2009 written statement, the Veteran claims he has severe foot problems due to wearing boots over the years.  Allegedly, when he returns from work, he has to elevate his feet for hours to alleviate the pain. 

According to a July 2015 written statement from the Veteran's spouse, the Veteran has bunions affecting both feet, one of which (the right) necessitated surgery; as the surgery was unsuccessful, the Veteran decided to forego the same procedure on the left. 

The RO has rated the Veteran's left foot disability, characterized as left foot mild callus and bunion, as 0 percent disabling pursuant to DC 5280.  The RO based its characterization on an initial VA examination report diagnosing a mild callus and bunion.  The report also includes a discussion of x-rays, which show degenerative changes of both feet.  

DC 5280, which governs ratings of unilateral hallux valgus (bunion), provides that a 10 percent rating is assignable in a case where there was an operation with resection of the metatarsal head, or the hallux valgus is severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.

Also potentially applicable to this claim are DCs 5284 and 5003.  DC 5284, which governs ratings of "other" foot injuries, provides that a 10 percent rating is assignable for moderate injury.  A 20 percent rating is assignable for a moderately severe injury.  Id.  This DC is to be applied when the case involves any injury of the foot not described by the other DCs. 

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC(s) for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate DC, a 10 percent rating is to be assigned each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Based on these criteria as well as the regulations and case law noted above, for the Veteran to be found entitled to an initial compensable rating, the evidence must show that he has severe hallux valgus or underwent an operation for that condition, or another type of foot injury, moderate in nature, or left foot arthritis that is causing limitation of motion, which includes functionally impairing painful motion.  This, the evidence shows.

The evidence conflicts regarding whether the Veteran has arthritis in his left foot.  X-rays conducted in October 2009, as part of the Veteran's initial VA examination, show degenerative changes in the first metatarsophalangeal joint of both feet.  According to an April 2016 VA examination report, however, the Veteran has arthritis in his right foot, not his left.  Inasmuch as there are no x-ray reports of record supporting the April 2016 VA examiner's finding, the Board accepts that the arthritis exists in both feet.  In any event, thanks to Burton v. Shinseki, 25 Vet. App. at 1, cited above, any nonexistence thereof does not change the outcome in this case.  

According to post-service treatment records dated since 2009 and reports of VA examinations conducted in November 2009 and April 2016, the Veteran's left foot disability involves arthritis, a hallux valgus deformity, for which he never underwent surgery, and a calcaneal spur, necessitates the use of custom inserts and special shoes, and manifests as severe corns and calluses and pain, the latter of which causes functional loss (locomotion disturbance, interference with standing and a lack of endurance).  A foot disability so described warrants the assignment of a 10 percent rating under 38 C.F.R. § 4.59, to include or not to include DC 5003.  Id.  

An initial schedular rating in excess of 10 percent is not assignable, however, as there is no evidence establishing that the Veteran has pes planus (once noted during service, but not during post-service treatment visits or VA examinations), claw foot, or malunion or nonunion of the tarsal or metatarsal bones, any one of which would allow for a higher initial rating under the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5276, 5278, 5283.   


Extraschedular 

In certain circumstances, the Board may assign a higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to a higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, the Veteran has not asserted interference with employment, including secondary to his knee and/or left foot disabilities.  To the extent that any of the lay statements noted above could be read to represent such an assertion as it pertains to the Veteran's knees, it raises the question of whether higher initial ratings for the knee disabilities may be assigned on an extraschedular basis.  Referral for extraschedular consideration is not, however, necessary.  Rather, the rating criteria adequately describe the level of severity and symptomatology of these disabilities, by contemplating the minimal limitation of motion and functional loss caused by the Veteran's moderate knee pain, swelling and crepitus, including during flare-ups and on repetitive use.  As treatment providers and VA examiners noted during the course of this appeal, the knee pain has remained stable, causing the same degree of motion loss from 2009 to 2016, a time period during which the Veteran worked.

Conclusion

The ratings noted above are the most appropriate given the evidence of record.  In reaching this conclusion, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  


ORDER

An initial rating of 20 percent for a right knee disability is granted.  

An initial rating in excess of 20 percent for a left knee disability is granted.  

An initial 10 percent rating for a left foot disability is granted.



REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claim of entitlement to service connection for a sleep disorder; however, additional development is needed before the Board can proceed.  

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations and obtaining a medical opinion in support of this claim.  However, the reports of the examinations and the written opinion are inadequate to decide this claim.  According to the VA examiner who evaluated this case in April 2016, the Veteran's sleep disorder, most appropriately characterized as insomnia, is related to his mental condition and poor sleep hygiene, not to service.  Despite being instructed by the Board to do so, this examiner did not acknowledge or discuss an October 2010 medical report of record indicating that the Veteran had a long history of working in the Navy with an irregular sleep cycle, the latter of which could represent a residual of poor sleep hygiene.  

Accordingly, this claim is REMANDED for the following action:

1.  Return this case to the VA examiner who evaluated it in April 2016 for an addendum opinion.  Request the examiner to:

a.  Review the electronic records, paying particular attention to the October 2010 medical report referring to the Veteran's long history of working in the Navy with an irregular sleep cycle.  

b.  Discuss whether this report conflicts with the April 2016 opinion ruling out a relationship between the Veteran's insomnia and service.  

c.  If so, provide clarification as to whether the insomnia is at least as likely as not related to service, or more likely related to the nonservice-connected mental disorder.

d.  Provide detailed rationale with references to the record.   

2.  Ensure the VA opinion complies with the instructions noted above and, if it does not, return it to the examiner for correction.

3.  Readjudicate.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


